           Case
            Case3:21-cv-00082-KRG
                  3:05-mc-02025 Document
                                  Document
                                         32 1Filed
                                               Filed
                                                   05/03/21
                                                     05/03/21Page
                                                              Page11
                                                                   ofof
                                                                      1414




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                                               21-82
CHRISTY L. JANCIGA,                                  Civil Action No. ____________________

               Plaintiff,

      v.

COUNTY OF CAMBRIA and

               Defendant.                            JURY TRIAL DEMANDED


                                          COMPLAINT

      Plaintiff, Christy L. Janciga, by undersigned counsel, files this Complaint, and in

support thereof, avers as follows:

                                     I.         Jurisdiction

      1.       The jurisdiction of this Court is invoked pursuant to Section 1 of the Civil

Rights Act of 1866, 42 U.S.C. §1981, Title VII of the Civil Rights Act of 1964, U.S.C.

§2000e-5(f)(3), as amended by the Civil Rights Act of 1991 and 28 U.S.0 §§1343(a)(3)

and (a)(4) and 1331.

                                          II.     Venue

      2.       Venue is proper in the Western District of Pennsylvania, in that this action

arises out of events that occurred in Cambria County.

                             III.    Administrative Exhaustion

      3.       Janciga has satisfied all procedural and administrative requirements set

forth in 42 U.S.C. § 2000e-5, as amended, and 42 U.S.C. §12102, et seq. in that:

              a.       On or about June 9, 2020, Plaintiff filed a timely charge
                       with the Equal Employment Opportunity Commission
                       (EEOC) alleging harassment and discrimination based
                       on her sex and race.
        Case
         Case3:21-cv-00082-KRG
               3:05-mc-02025 Document
                               Document
                                      32 1Filed
                                            Filed
                                                05/03/21
                                                  05/03/21Page
                                                           Page22
                                                                ofof
                                                                   1414




            b.      On or about June 9, 2020, Plaintiff cross-filed her
                    claims with the Pennsylvania Human Relations
                    Commission (PHRC).

            c.      On March 9, 2021, Plaintiff received a Dismissal and
                    Notice of Rights dated March 5, 2021.

            d.      This case was filed within 90 days of Plaintiff’s receipt
                    of the Dismissal and Notice of Rights.

                                     IV.    Parties

      4.     Plaintiff, Christy L. Janciga, is an individual who resides in Cambria County,

Pennsylvania.

      5.     Defendant, County of Cambria (“Defendant County”) is a political

subdivision of the Commonwealth of Pennsylvania with its principal offices located at 401

Candlelight Drive, Suite 239, Ebensburg, Pennsylvania 15931.

      6.     At all times relevant hereto, Defendant County is an employer within the

meaning of 42 U.S.C. § 2000e(b), in that it is engaged in an industry affecting interstate

commerce and has 15 or more employees for each working day in each of 20 or more

calendar weeks in the current and/or preceding year.

      7.     At all times relevant hereto, Defendant County acted or failed to act by and

through their duly authorized agents, servants and employees, who conducted

themselves within the scope and course of their employment.

                              V.     Factual Background

      8.     Janciga is a Caucasian female and the mother of a bi-racial child.

      9.     Janciga started working for Defendant County in the Department of

Emergency Services on December 2, 2019 and held the position of 911

Telecommunicator.

                                            2
         Case
          Case3:21-cv-00082-KRG
                3:05-mc-02025 Document
                                Document
                                       32 1Filed
                                             Filed
                                                 05/03/21
                                                   05/03/21Page
                                                            Page33
                                                                 ofof
                                                                    1414




       10.    Throughout her employment, Janciga was subjected to a racially and

sexually hostile work environment on a regular basis.

       11.    Examples of the racially and sexually hostile work environment include, but

are not limited to, the following:

              a.      On December 9, 2019, Trainee Taylor Amsdell stated
                      in the presence of Training Supervisor Tom Davis
                      during a training session, “I am not a racist. I have a
                      fucking color TV;”

              b.      On January 6, 2020 Defendant’s third-party Trainor
                      stated, “You always know it’s a good fight when you
                      pull up and there are weaves and dreads laying in the
                      street” as the opening to her training session for
                      Janciga and other trainees;

              c.      On January 29, 2020, Trainor/Telecommunicator
                      Brody Lawrence stated in the presence of
                      Trainer/Telecommunicator Adam Jeske, “Answer your
                      fucking phone you fucking jigaboo” regarding a black
                      probation/parole officer;

              d.      In February 2020, Shift Supervisor Courtney Maines
                      told Janciga that she did not know how to convince her
                      husband to eat more chicken even when she offered to
                      give her husband “5 extra blow jobs a month”;

              e.      On February 25, 2020, Training Supervisor Tom Davis
                      and Shift Supervisor Courtney Maines denying Janciga
                      a lunch break because she went to the restroom twice
                      during her shift to attend to a feminine hygiene matter;

              f.      On March 2, 2020, Shift Supervisor Courtney Maines
                      joked about the social media platform SnapChat by
                      saying “SnatchChat” in the presence of Janciga and
                      Trainer/Telecommunicator Brody Lawrence;

              g.      On March 4, 2020, Janciga discovered a loose blue pill
                      under her keyboard and reported the matter to Shift
                      Supervisor Courtney Maines, who responded by joking
                      to Trainer/Telecommunicator Brody Lawrence by
                      saying, “It’s a little blue pill. You should take it and see
                      what happens”;

                                               3
        Case
         Case3:21-cv-00082-KRG
               3:05-mc-02025 Document
                               Document
                                      32 1Filed
                                            Filed
                                                05/03/21
                                                  05/03/21Page
                                                           Page44
                                                                ofof
                                                                   1414




             h.     On March 16, 2020, Trainer/Telecommunicator Brody
                    Lawrence, Shift Supervisor Courtney Maines,
                    Trainer/Telecommunicator      Lynn Kuzma      and
                    Trainer/Telecommunicator Anna Rogers discussed
                    anal sex in Janciga’s presence;

             i.     On March 16, 2020. Trainer/Telecommunicator Brody
                    Lawrence asked Shift Supervisor Courtney Maines and
                    the female Trainer/Telecommunicators, Lynn Kuzma
                    and Anna Rogers, in addition to Janciga to “stick a
                    finger in [his] ass”;

             j.     In mid to late March 2020, Trainer/Telecommunicator
                    Adam Jeske stated while laughing in response to the
                    comment immediately above, “Shut the fuck up before
                    I fucking sexually assault you” to an openly gay female
                    employee immediately before they began tussling
                    directly behind Janciga’s chair;

             k.     In March 2020, Shift Supervisor Courtney Maines
                    yelled out loud to Trainer/Telecommunicator Adam
                    Jeske, “Adam, what the fuck are you laughing at?
                    What the fuck do you know about pussy?” in the
                    presence of Janciga, Trainer/Telecommunicator Brody
                    Lawrence and Trainer/Telecommunicator Anna
                    Rogers; and

             l.     On a regular basis, Shift Supervisor Courtney Maines
                    said “relax and learn to open your throat and swallow”
                    in Janciga’s presence.

      12.    Most of the racially and sexually offensive comments to which Janciga was

subjected occurred in the presence of Janciga, Janciga’s supervisors, including Training

Supervisor Tom Davis, Shift Supervisor Courtney Maines, Trainer/Telecommunicator

Adam Jaske, Trainer/Telecommunicator Brody Lawrence, Trainer/Telecommunicator

Lynn Kuzma and Trainer/Telecommunicator Anna Rogers.

      13.    On February 26, 2020, Janciga complained about the above racial and

sexual harassment to Deputy Director Robbin Melnyk.



                                           4
           Case
            Case3:21-cv-00082-KRG
                  3:05-mc-02025 Document
                                  Document
                                         32 1Filed
                                               Filed
                                                   05/03/21
                                                     05/03/21Page
                                                              Page55
                                                                   ofof
                                                                      1414




          14.   Deputy Director Robbin Melnyk’s response was, “Try harder.”

          15.   On March 24, 2020, Janciga made a second complaint to Deputy Director

Robbin Melnyk.

          16.   Deputy Director Robbin Melnyk’s response was, “Maybe you are just not

tough enough for a job like this”.

          17.   Despite Janciga’s complaints, the offensive racial and sexual harassment

still continued.

          18.   On March 31, 2020, Janciga made a third complaint to Deputy Director

Robbin Melnyk.

          19.   Deputy Director Robbin Melnyk’s response was, “You need to think about if

this is the right place for you”.

          20.   During their March 31, 2020 meeting, Deputy Director Robbin Melnyk

explained that another employee was pushed out of the department “with the help of HR”

because of multiple write-ups and told Janciga that she would be terminated if she

received six write-ups in a year in a manner that conveyed a threat to Janciga that she

would be disciplined if she continued to complain about the illegal work environment.

          21.   On March 31, 2020, Deputy Director Robbin Melnyk also told Janciga,

“People don’t think that I know what goes on in there; I know exactly what goes on in

there.”

          22.   Deputy Director Robbin Melnyk denied Janciga’s repeated requests for a

platoon reassignment so she could avoid being subjected to offensive racial and sexual

harassment, even though Deputy Director Robbin Melnyk granted requests for

reassignment from the other six trainees who were in Janciga’s training group.



                                             5
         Case
          Case3:21-cv-00082-KRG
                3:05-mc-02025 Document
                                Document
                                       32 1Filed
                                             Filed
                                                 05/03/21
                                                   05/03/21Page
                                                            Page66
                                                                 ofof
                                                                    1414




       23.      On March 31, 2020, immediately after Janciga left Deputy Director Melnyk’s

office, Deputy Director Melnyk had a hushed conversation with Shift Supervisor Courtney

Maines. Trainer/Telecommunicator Brody Lawrence asked Shift Supervisor Courtney

Maines what their conversation involved. Shift Supervisor Courtney Maines whispered

to Trainer/Telecommunicator Brody Lawrence.

       24.      During that time, Janciga took a call that she needed guidance on how to

handle. Janciga asked Shift Supervisor Courtney Maines, who was Janciga’s evaluator,

for guidance.

       25.      Trainer/Telecommunicator Brody Lawrence responded, “What the fuck do

you need now?” while Shift Supervisor Courtney Maines said in an annoying tone,

“Christy, what do you need?”

       26.      Defendant’s racial and sexual harassment of Janciga compromised her

training to be a competent and proficient 911 Telecommunicator.

       27.      Defendant constructively discharged Janciga on April 1, 2020.

                            Count I – Race Harassment – Title VII

       28.      Plaintiff incorporates by reference the allegations in Paragraphs 1 to 27 as

if fully restated herein.

       29.      Defendant’s actions directed to Janciga created a racially hostile work

environment.

       30.      The racial harassment of Janciga was intentional and offensive to Janciga

because she is Caucasian and has a bi-racial child.

       31.      The racial harassment of Janciga was severe or pervasive in that she was

repeatedly subjected to offensive, hostile and derogatory work conditions because of her



                                              6
         Case
          Case3:21-cv-00082-KRG
                3:05-mc-02025 Document
                                Document
                                       32 1Filed
                                             Filed
                                                 05/03/21
                                                   05/03/21Page
                                                            Page77
                                                                 ofof
                                                                    1414




race and her association with her bi-racial child.

       32.       The racial harassment, through Defendant’s agents, servants, and

employees, detrimentally affected Janciga.

       33.       Defendant’s actions, through its agents and servants, as set forth above,

would detrimentally affect a reasonable individual in Janciga’s position.

       34.       Defendant either knew or should have known of the existence of a racially

hostile environment.

       35.       Despite such knowledge, Defendant failed to take prompt and adequate

remedial action to prevent and to stop the conduct.

       36.       Defendant’s actions affected Janciga in the terms and conditions of her

employment because she is Caucasian and has a bi-racial child in violation of Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1).

       37.       Defendant acted intentionally and in reckless indifference to Janciga’s

federally protected right to not be subjected to unwelcome and unwanted conduct of a

racial nature.

       38.       Defendant’s actions as set forth above culminated in Janciga’s constructive

discharge on April 1, 2020.

       39.       As a direct and proximate result of Defendant’s illegal harassment, Janciga

suffered severe humiliation, inconvenience, mental distress, embarrassment, and like

conditions as well as a loss of income and fringe benefits, loss of reputation and lost

career opportunities.

       WHEREFORE, Plaintiff demands judgment pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e, as amended by the Civil Rights Act of 1991 as follows:



                                               7
         Case
          Case3:21-cv-00082-KRG
                3:05-mc-02025 Document
                                Document
                                       32 1Filed
                                             Filed
                                                 05/03/21
                                                   05/03/21Page
                                                            Page88
                                                                 ofof
                                                                    1414




               a.     That Defendant be ordered to reinstate Janciga into the
                      position she occupied prior to Defendant’s
                      discriminatory actions, together with all benefits
                      incident thereto, including, but not limited to wages,
                      benefits, training and seniority;

               b.     That Defendant be required to compensate Janciga for
                      the full value of wages she would have received had it
                      not been for Defendant’s illegal treatment of Janciga,
                      with interest until the date Janciga is offered
                      employment into a position substantially equivalent to
                      the one which Janciga occupied on April 1, 2020;

               c.     That Defendant be required to provide Janciga with
                      front pay if the Court determines reinstatement is not
                      feasible;

               d.     That Defendant be required to compensate Janciga for
                      lost benefits, including profit sharing and/or pension
                      benefits until Janciga’s normal retirement date;

               e.     That Janciga be awarded compensatory damages in
                      an amount to be determined at trial;

               f.     That Defendant be enjoined from discriminating or
                      retaliating against Janciga in any manner prohibited by
                      Title VII;

               g.     That Janciga be awarded against Defendant the costs
                      and expenses of this litigation, including a reasonable
                      attorney’s fee;

               h.     That Janciga be granted such further legal and
                      equitable relief as the Court may deem just and proper.

                            Count II – Sex Harassment – Title VII

       40.     Plaintiff incorporates by reference the allegations in Paragraphs 1 to 39 as

if fully restated herein.

       41.     Defendant’s actions directed to Janciga created a sexually hostile work

environment.

       42.     The sexual harassment of Janciga was intentional and offensive to Janciga

                                             8
        Case
         Case3:21-cv-00082-KRG
               3:05-mc-02025 Document
                               Document
                                      32 1Filed
                                            Filed
                                                05/03/21
                                                  05/03/21Page
                                                           Page99
                                                                ofof
                                                                   1414




because of her sex, female.

      43.      The sexual harassment of Janciga was severe or pervasive in that she was

repeatedly subjected to offensive, hostile and derogatory work conditions because of her

sex, female.

      44.      The sexual harassment, through Defendant’s agents, servants, and

employees, detrimentally affected Janciga.

      45.      Defendant’s actions, through its agents and servants, as set forth above,

would detrimentally affect reasonable an individual in Janciga’s position.

      46.      Defendant either knew or should have known of the existence of a sexually

hostile environment.

      47.      Despite such knowledge, Defendant failed to take prompt and adequate

remedial action to prevent and to stop the conduct.

      48.      Defendant’s actions affected Janciga in the terms and conditions of her

employment because of her sex, female, in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e-2(a)(1).

      49.      Defendant acted intentionally and in reckless indifference to Janciga’s

federally protected right to not be subjected to unwelcome and unwanted conduct of a

sexual nature.

      50.      Defendant’s actions as set forth above culminated in Janciga’s constructive

discharge on April 1, 2020.

      51.      As a direct and proximate result of Defendant’s illegal harassment, Janciga

suffered severe humiliation, inconvenience, mental distress, embarrassment, and like

conditions as well as a loss of income and fringe benefits, loss of reputation and lost



                                             9
         Case
          Case3:21-cv-00082-KRG
                3:05-mc-02025 Document
                                Document
                                       32 1Filed
                                             Filed
                                                 05/03/21
                                                   05/03/21Page
                                                            Page1010
                                                                   ofof
                                                                      1414




career opportunities.

       WHEREFORE, Plaintiff demands judgment pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e, as amended by the Civil Rights Act of 1991 as follows:

               a.     That Defendant be ordered to reinstate Janciga into the
                      position she occupied prior to Defendant’s
                      discriminatory actions, together with all benefits
                      incident thereto, including, but not limited to wages,
                      benefits, training and seniority;

               b.     That Defendant be required to compensate Janciga for
                      the full value of wages she would have received had it
                      not been for Defendant’s illegal treatment of Janciga,
                      with interest until the date Janciga is offered
                      employment into a position substantially equivalent to
                      the one which Janciga occupied on April 1, 2020;

               c.     That Defendant be required to provide Janciga with
                      front pay if the Court determines reinstatement is not
                      feasible;

               d.     That Defendant be required to compensate Janciga for
                      lost benefits, including profit sharing and/or pension
                      benefits until Janciga’s normal retirement date;

               e.     That Janciga be awarded compensatory damages in
                      an amount to be determined at trial;

               f.     That Defendant be enjoined from discriminating or
                      retaliating against Janciga in any manner prohibited by
                      Title VII;

               g.     That Janciga be awarded against Defendant the costs
                      and expenses of this litigation, including a reasonable
                      attorney’s fee;

               h.     That Janciga be granted such further legal and
                      equitable relief as the Court may deem just and proper.

                            Count III – Race Retaliation – Title VII

       52.     Plaintiff incorporates by reference the allegations in Paragraphs 1 to 51, as

if fully restated herein.

                                              10
        Case
         Case3:21-cv-00082-KRG
               3:05-mc-02025 Document
                               Document
                                      32 1Filed
                                            Filed
                                                05/03/21
                                                  05/03/21Page
                                                           Page1111
                                                                  ofof
                                                                     1414




       53.     Janciga opposed unwelcome racist comments and conduct, which she in

good faith believed were illegal conduct under federal and state anti-discrimination laws.

       54.     Janciga complained about the unwelcome racial comments and conduct to

various members of Defendant’s management.

       55.     Defendant ignored Janciga’s complaints of racial harassment.

       56.     Defendant constructively discharged Janciga and refused to transfer her in

retaliation for her protected activity.

       57.     As a direct and proximate result of Defendant’s illegal retaliation, Janciga

suffered severe humiliation, inconvenience, mental distress, embarrassment, and like

conditions as well as a loss of income and fringe benefits, loss of reputation and lost

career opportunities.

       WHEREFORE, Plaintiff demands judgment pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e, as amended by the Civil Rights Act of 1991 as follows:

               a.     That Defendant be ordered to reinstate Janciga into the
                      position she occupied prior to Defendant’s
                      discriminatory actions, together with all benefits
                      incident thereto, including, but not limited to wages,
                      benefits, training and seniority;

               b.     That Defendant be required to compensate Janciga for
                      the full value of wages she would have received had it
                      not been for Defendant’s illegal treatment of Janciga,
                      with interest until the date Janciga is offered
                      employment into a position substantially equivalent to
                      the one which Janciga occupied on April 1, 2020;

               c.     That Defendant be required to provide Janciga with
                      front pay if the Court determines reinstatement is not
                      feasible;

               d.     That Defendant be required to compensate Janciga for
                      lost benefits, including profit sharing and/or pension
                      benefits until Janciga’s normal retirement date;

                                            11
         Case
          Case3:21-cv-00082-KRG
                3:05-mc-02025 Document
                                Document
                                       32 1Filed
                                             Filed
                                                 05/03/21
                                                   05/03/21Page
                                                            Page1212
                                                                   ofof
                                                                      1414




               e.     That Janciga be awarded compensatory damages in
                      an amount to be determined at trial;

               f.     That Defendant be enjoined from discriminating or
                      retaliating against Janciga in any manner prohibited by
                      Title VII;

               g.     That Janciga be awarded against Defendant the costs
                      and expenses of this litigation, including a reasonable
                      attorney’s fee;

               h.     That Janciga be granted such further legal and
                      equitable relief as the Court may deem just and proper.

                            Count IV – Sex Retaliation – Title VII

       58.     Plaintiff incorporates by reference the allegations in Paragraphs 1 to 57, as

if fully restated herein.

       59.     Janciga opposed unwelcome sexist comments and conduct, which she in

good faith believed were illegal conduct under federal and state anti-discrimination laws.

       60.     Janciga complained about the unwelcome sexual comments and conduct

to various members of Defendant’s management.

       61.     Defendant ignored Janciga’s complaints of sexual harassment.

       62.     Defendant constructively discharged Janciga and refused to transfer her in

retaliation for her protected activity.

       63.     As a direct and proximate result of Defendant’s illegal retaliation, Janciga

suffered severe humiliation, inconvenience, mental distress, embarrassment, and like

conditions as well as a loss of income and fringe benefits, loss of reputation and lost

career opportunities.

       WHEREFORE, Plaintiff demands judgment pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e, as amended by the Civil Rights Act of 1991 as follows:

                                             12
Case
 Case3:21-cv-00082-KRG
       3:05-mc-02025 Document
                       Document
                              32 1Filed
                                    Filed
                                        05/03/21
                                          05/03/21Page
                                                   Page1313
                                                          ofof
                                                             1414




     a.    That Defendant be ordered to reinstate Janciga into the
           position she occupied prior to Defendant’s
           discriminatory actions, together with all benefits
           incident thereto, including, but not limited to wages,
           benefits, training and seniority;

     b.    That Defendant be required to compensate Janciga for
           the full value of wages she would have received had it
           not been for Defendant’s illegal treatment of Janciga,
           with interest until the date Janciga is offered
           employment into a position substantially equivalent to
           the one which Janciga occupied on April 1, 2020;

     c.    That Defendant be required to provide Janciga with
           front pay if the Court determines reinstatement is not
           feasible;

     d.    That Defendant be required to compensate Janciga for
           lost benefits, including profit sharing and/or pension
           benefits until Janciga’s normal retirement date;

     e.    That Janciga be awarded compensatory damages in
           an amount to be determined at trial;

     f.    That Defendant be enjoined from discriminating or
           retaliating against Janciga in any manner prohibited by
           Title VII;

     g.    That Janciga be awarded against Defendant the costs
           and expenses of this litigation, including a reasonable
           attorney’s fee;

     h.    That Janciga be granted such further legal and
           equitable relief as the Court may deem just and proper.




                                 13
Case
 Case3:21-cv-00082-KRG
       3:05-mc-02025 Document
                       Document
                              32 1Filed
                                    Filed
                                        05/03/21
                                          05/03/21Page
                                                   Page1414
                                                          ofof
                                                             1414




                                    Respectfully submitted:




                                    Colleen Ramage Johnston
                                    PA I.D. No. 64413

                                    Nikki Velisaris Lykos
                                    PA I.D. No. 204813

                                    Johnston Lykos, LLC
                                    525 William Penn Place
                                    28th Floor
                                    Pittsburgh, PA 15219
                                    (412) 325-7700

                                    Attorneys for Plaintiff
                                    Christy L. Janciga




                               14
